Citation Nr: 0918841	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for gastric ulcer, status 
post truncal vagatomy and pyloroplasty, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 through 
November 1953, and from December 1953 through May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the issue of whether the Veteran is 
entitled to an increased rating for his bilateral pes planus 
was granted in the March 2006 Board decision.  That issue is 
no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service 
connected gastric ulcer.  His claim was denied in the March 
2005 and the Veteran filed a timely notice of disagreement 
(NOD) in November 2005.  To date, the Veteran has not been 
afforded a Statement of the Case (SOC) with regard to this 
appeal.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the NOD is withdrawn by the appellant or his or her 
representative. 
38 C.F.R. § 19.26 (2008).

A statement of the case must be issued. See Manlicon v. West, 
12 Vet. App. 238 (1999).  In March 2006, the Board remanded 
this issue and ordered an SOC, but this remand order has not 
been complied with.  If any action required by a remand is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken. While the 
Board regrets the delay, another remand is required. 
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Issue a Statement of the Case on the issue 
of entitlement to an increased rating for 
the Veteran's service-connected gastric 
ulcer, status post truncal vagatomy and 
pyloroplasty, currently rated as 40 
percent disabling. Advise the Veteran of 
the need to timely file a substantive 
appeal to perfect the appeal. The 
appropriate time to respond must be 
afforded. If in order, the matter should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



